DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Applicants have claimed uniquely distinct features in the application, which are not found in the prior art, either singularly or in combination. The independent claims identify the following uniquely distinct features:
1.	Regarding claim 1 – A method for wireless communications, comprising: receiving, at an unsynchronized user equipment (UE), a data packet from a synchronized UE comprising information for timing synchronization and an indication of reliability of the information for timing synchronization, determining an adjusted timing offset value based, at least in-part, on the information for timing synchronization and the indication of reliability of the information for timing synchronization, adjusting a timing of the unsynchronized UE based on the adjusted timing offset value to define an adjusted timing, and transmitting or receiving, at the unsynchronized UE, a signal based on the adjusted timing.

3.	Regarding claim 15 – A non-transitory computer readable medium storing instructions, executable by a processor, for wireless communications by an unsynchronized user equipment (UE), comprising instructions for: receiving, at the unsynchronized user equipment (UE), a data packet from a synchronized UE comprising information for timing synchronization and an indication of reliability of the information for timing synchronization, determining an adjusted timing offset value , at least in-part, on the information for timing synchronization and the indication of reliability of the information for timing synchronization, adjusting a timing of the unsynchronized UE based on the adjusted timing offset value to define an adjusted timing, and transmitting or receiving, at the unsynchronized UE, a signal based on the adjusted timing.
4.	Regarding claim 20 - An apparatus for wireless communications by an unsynchronized user equipment (UE), comprising: means for receiving, at the unsynchronized 
The closest prior art, either singularly or in combination, fail to anticipate or render the above limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter

Claims 1-25 are allowable over the prior art of record.

Conclusion

Claims 1-25 being allowable, Prosecution On The Merits Is Closed in this application.


1.	Manolakis et al. (US 2019/0223241 A1) discloses time synchronization for multi-link D2D and cellular communication.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Pezzlo whose telephone number is (571) 272-3090. The examiner can normally be reached on Monday to Friday from 8:30 AM to 4:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Marsha Harold-Banks, can be reached on (571) 272-7905. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.
or faxed to:
(571) 273-8300
For informal or draft communications, please label "PROPOSED" or "DRAFT"
Hand delivered responses should be brought to:
Jefferson Building
2A15
500 Dulany Street


John Pezzlo
20 January 2021
/John Pezzlo/
Primary Examiner, Art Unit 2465